Citation Nr: 0710783	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to June 
1952.  He died in June 2003.  The appellant is his surviving 
spouse.  See Administrative Decision dated in September 2003 
[determining that the marriage between the veteran and 
appellant was valid for purposes of entitlement to benefits 
administered by the Department of Veterans Affairs (VA)].

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the VA 
Regional Office in Muskogee, Oklahoma (the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her May 2005 substantive appeal (VA Form 9), the appellant 
requested a personal hearing before the Board in Washington, 
DC.  She subsequently advised RO personnel that she would 
prefer a videoconference hearing at the RO in lieu of 
traveling to Washington.  Such was scheduled for March 2007.  
On the date of her hearing, however, the appellant requested 
a postponement for the purpose of allowing her representative 
(who was appointed the same day) an opportunity to review the 
file prior to the hearing.  See VA Form 21-4138 dated in 
March 2007.

The Board believes that such request constitutes good cause 
sufficient to allow the rescheduling of the hearing.  See 
38 C.F.R. § 20.704(c) (2006).  Remand of the case is 
therefore in order so that such rescheduling can be 
accomplished.  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the appellant for a 
videoconference hearing at the RO.  
The appellant should be notified of the 
date, time and place of such a hearing by 
letter mailed to her current address of 
record, with a copy to her 
representative.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




